Citation Nr: 0312552	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  96-13 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee



THE ISSUE

Entitlement to service connection for claimed hearing loss of 
the right ear.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from August 1949 to November 
1952.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 decision of the RO.  

Although prior correspondence from the veteran indicated a 
desire for a Board hearing, in April 1999 the veteran 
submitted additional correspondence that indicated he no 
longer desired a Board hearing.

The Board remanded the case to the RO for additional 
development of the record in July 1999 and in May 2001.  
Other issues which were in appellate status at those times 
have become the subject of an earlier decision.



FINDING OF FACT

The veteran's current hearing disability of the right ear is 
shown as likely as not to be due to exposure to acoustic 
trauma in service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by a sensorineural hearing loss of the 
right ear is due to disease or injury that was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b), 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.385 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statements of the Case, and the Board's earlier 
remands. There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  The 
record contains sufficient information and opinions to decide 
the claim for service connection for hearing loss of the 
right ear.

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).  


II.  Service Connection for Hearing Loss of the Right Ear

A.  Factual Background 

A careful review of service medical records at the time of 
the veteran's enlistment examination in August 1949 reveals 
that the veteran's hearing was 15/15, bilaterally, for 
whispered voice.

Records also reveal that the veteran was hospitalized in 
September 1950 for treatment of a gunshot wound passing 
through his right ear lobe and across his neck, with neither 
nerve nor artery involvement.  The diagnosis was that of 
gunshot wound, right auricle.

Service medical records at the time of the veteran's 
discharge examination in November 1952 reveal that the 
veteran's hearing was 15/15, bilaterally, for whispered 
voice.  The examiner noted "headache - since 1950 when 
struck by grenade ...." 

A report of medical examination at the time of the veteran's 
enlistment in the U.S. Army Reserves in October 1954 reveals 
that the veteran's hearing was 15/15, bilaterally, for 
whispered voice and 20/15, bilaterally, for spoken voice.  

The veteran underwent a VA examination in February 1964.  He 
complained of defective hearing in his left ear, reportedly 
caused by the concussion he had while in service.  
Examination revealed a well-healed 3-inch scar posterior to 
the right ear.

VA progress notes dated in April 1996 reflect that the 
veteran was stationed in Korea in 1950 in the early days of 
the war.  The veteran described one occasion when his unit 
was pinned down by enemy fire from the top of a hill.  The 
veteran was knocked down by a grenade or mortar round that 
landed approximately 12 feet away.  He sustained a 
concussion, and had suffered recurrent headaches and left ear 
hearing loss ever since.  On another occasion, the veteran 
was wounded behind his right ear by a bullet.

The veteran underwent a VA examination in March 2000.  His 
medical history indicates a mild-to-severe sensorineural 
hearing loss in the right ear, and a severe-to-profound 
sensorineural hearing loss in the left ear.  The veteran had 
been issued bilateral hearing aids.  Records show that the 
veteran had complained of reduced hearing since 1964.  The VA 
examiner noted that the whispered voice test may not be 
sensitive to hearing loss restricted to limited range of 
frequencies; nor may the test separately define each ear.

The veteran complained of decreased hearing bilaterally, 
worse in the left ear.  He had difficulty understanding 
speech in all situations, and especially when the 
conversation or noise was on the left side.  His history was 
positive for noise exposure during military service.  The 
veteran reported that a grenade exploded close to his head on 
the left side.  The veteran also reported periodic ringing 
tinnitus, which was bilateral.  The onset of the tinnitus 
coincided with the onset of the hearing loss, following the 
grenade explosion in 1950.

Audiometric testing in March 2000 revealed pure tone 
thresholds, in decibels, for the right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
65
75







Speech audiometry revealed speech recognition ability of 80 
percent in the right ear.

The diagnosis was that of mild-to-severe sensorineural 
hearing loss in the right ear.  It was the opinion of the VA 
examiner that the veteran's hearing loss in the left ear was 
more likely than not related to acoustic trauma.  There was 
no other evidence in the claims folder to support the 
asymmetry noticed in the veteran's hearing.

VA progress notes dated in November 2001 reflect no change in 
the veteran's hearing, and that he wore his hearing aids more 
than six hours each day.


B.  Legal Analysis 

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  

Service connection for sensorineural hearing loss may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).  

The evidence of record shows that the veteran currently has 
sensorineural hearing loss of the right ear that meets the 
criteria of 38 C.F.R. § 3.385, and thus service connection is 
not precluded if hearing loss of the right ear can be linked 
to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Audiometric testing was not performed in conjunction with the 
veteran's medical examination for release from active duty in 
November 1952.  The absence of reported audiometric scores at 
separation does not preclude a grant of service connection 
for hearing loss.  Id.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

Service medical records of the veteran's entry report no 
hearing defect, and the Board presumes the veteran to have 
been in sound condition at the time of entry.   Parker v. 
Derwinski, 1 Vet. App. 522 (1991).  

The veteran has reported exposure to acoustic trauma in 
service when a grenade landed in close vicinity to his left 
side, and when a bullet passed through his right ear.  
Service connection is already in effect for left ear hearing 
loss, based upon exposure to acoustic trauma, as well as for 
scar residuals of a gunshot wound.  Moreover, the veteran is 
a combat veteran; his statements as to exposure to acoustic 
trauma under combat conditions is accepted as correct in the 
absence of evidence to the contrary.  38 U.S.C.A. § 1154(b).  

Likewise, his exposure to acoustic trauma is consistent with 
the circumstances, conditions, and hardships of service under 
combat conditions in Korea.  38 C.F.R. § 3.303.  

Thus, the Board finds the veteran's statements credible, in 
light of all evidence in the record.  

The recent medical evidence indicates that audiometric 
testing revealed mild to severe sensorineural hearing loss in 
the right ear, as well as profound sensorineural hearing loss 
in the left ear.  A VA physician has attributed only the 
veteran's left ear hearing loss to the acoustic trauma in 
military service.

Here, the Board notes that the veteran clearly was exposed to 
acoustic trauma in service, and he reported experiencing 
tinnitus in both ears following the grenade explosion.  There 
is no evidence of any intercurrent causes.  

Given the nature of the disability and the credible evidence 
of acoustic trauma affecting both ears in service, it is the 
Board's opinion that this evidence-implicitly rather than 
explicitly-tends to show a causal nexus between his current 
right ear sensorineural hearing loss and exposure to acoustic 
trauma in service.  See Hodges v. West, 13 Vet. App. 287, as 
amended (2000).

As such, the Board finds that it is at least as likely as not 
that his exposure to acoustic trauma in service was the cause 
of his currently demonstrated right ear sensorineural hearing 
loss.

By extending the benefit of the doubt to the veteran, service 
connection for the veteran's right ear sensorineural hearing 
loss is warranted.  38 U.S.C.A. § 5107.  


ORDER

Service connection for hearing loss of the right ear is 
granted.




	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

